Citation Nr: 1004319	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 3, 
1997, for a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
July 1981, from October 1981 to November 1986, and from 
April 1987 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) is 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

This case previously reached the Board in July 2004.  At 
that time, the Board issued a decision denying an earlier 
effective date for TDIU.  The Veteran appealed this decision 
to the U. S. Court of Appeals for Veterans Claims (Court).  
In an Order dated in August 2005, the Court granted a Joint 
Motion for Remand filed by the parties and remanded the 
matter for compliance with directives specified.  

Upon return from the Court, the Board issued a June 2006 
decision in which it granted an earlier effective date of 
October 3, 1997 for the award of TDIU.  The Veteran once 
again appealed this decision to the Court, requesting an 
effective date even earlier than October 3, 1997.  In an 
Order dated in October 2007, the Court once again granted a 
Joint Motion for Remand filed by the parties and remanded 
the matter for compliance with directives specified.  

Upon return from the Court, the Board issued a March 2008 
remand for further development to include the submission of 
the earlier effective date for TDIU issue to the Director of 
Compensation and Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 4.16(b).  The case has now 
returned to the Board for further appellate review.

Regrettably, the Board again must remand the earlier 
effective date for TDIU issue to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for still further 
development and consideration, since the AMC did not 
substantially comply with the Board's previous March 2008 
remand orders.  See D'Aries v. Peake, 22 Vet. App. 97 
(2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).   


REMAND

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to ensure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id.  The Court also recently clarified that 
only substantial compliance, and not strict compliance, with 
the terms of an opinion request are required.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  In any event, the Court 
routinely vacates Board decisions based on this situation.  
In the present case, in a September 2009 statement, the 
Veteran asserted that the agency of original jurisdiction 
(AOJ) did not substantially comply with the Board's March 
2008 Remand.  The Board agrees with the Veteran's assertion. 

In this regard, although the Veteran was correctly provided 
with a VA medical opinion as to whether his service-
connected disabilities would have prevented him from a 
gainful occupation at any time between March 13, 1987 and 
October 3, 1997, the AOJ failed to comply with instruction 
#2 of the March 2008 Board Remand.  Specifically, after 
denying the appeal, the AOJ failed to submit the appeal to 
the Director of Compensation and Pension Service for 
extraschedular consideration, in accordance with 38 C.F.R. § 
4.16(b) (2009).

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Prior to October 3, 1997, the Veteran's two service-
connected disabilities were rated as follows: a left 
shoulder disability, rated as 20 percent disabling; and 
hypertension, rated as 20 percent disabling.  Consequently, 
prior to October 3, 1997, his total service-connected 
disability rating was only 40 percent.  See 38 C.F.R. § 4.25 
(2009).  Therefore, he did not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU prior to October 3, 1997.  Regardless, the Veteran 
still seeks an earlier effective date for TDIU prior to 
October 3, 1997 on an extra-schedular basis.

If the Veteran fails to meet the threshold minimum 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director of Compensation 
and Pension Service for extra-schedular consideration all 
cases where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
conditions and advancing age which would have justified a 
TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. 
App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all 
other factors having a bearing on the issue would be 
addressed if such a referral was made.  38 C.F.R. § 4.16(b).    

Consequently, the only remaining question in this case is 
whether the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability, for purposes of a possible extra-
schedular evaluation at any time between May 13, 1987 (the 
day after discharge from service) and October 3, 1997 (the 
current effective date).  See 38 C.F.R. § 4.16(b).  

However, the Board itself cannot assign an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  See also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although Bagwell and Floyd only dealt with 
ratings under § 3.321(b)(1), the analysis in those cases is 
analogous to TDIU ratings under § 4.16(b) as well, in view 
of that section's similar requirement of referral to the 
Director of VA's Compensation and Pension Service, in 
addition to Court precedents requiring consideration of § 
4.16(b) when the issue is raised in an increased-rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case to the Director of 
Compensation and Pension (C & P) Services for an extra-
schedular evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer 
v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the 
Director determines that an extra-schedular evaluation is 
not warranted, does the Board then have jurisdiction to 
decide the extra-schedular claim on the merits.  In fact, 
most recently, the Court held that although the Board is 
precluded from initially assigning an extraschedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director 
of C & P determines that an extraschedular rating is not 
warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  

In the present case, the Director of Compensation and 
Pension has not yet made this initial determination.  
Although it will result in additional delay in adjudicating 
the appeal, a remand is required to ensure compliance with 
the Board's previous March 2008 Remand - that is, for the 
Director of Compensation and Pension to determine if an 
extraschedular rating is warranted for TDIU under 38 C.F.R. 
§ 4.16(b) prior to October 3, 1997.  

The Board adds that entitlement to an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extra-schedular rating under 
38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  In contrast, 38 C.F.R. § 4.16(b) 
merely requires a determination that a particular Veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  Here, the Director 
should only consider an extra-schedular rating for a TDIU 
pursuant to 38 C.F.R. § 4.16(b), since the issue of an 
extra-schedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
can only be appealed through an increased rating claim, 
which is not the case here.  

Accordingly, the case is REMANDED for the following action:

1.	Submit the issue of entitlement to an 
earlier effective date for TDIU prior 
to October 3, 1997 to the Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 
38 C.F.R. § 4.16(b) only.  An extra-
schedular evaluation under 38 C.F.R. 
§ 4.16(b) merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
All of the Veteran's service-connected 
disabilities prior to October 3, 1997 
(i.e., his hypertension and left 
shoulder disorders), as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered under 
38 C.F.R. § 4.16(b).  It is not 
necessary for the Director to consider 
an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1), since this 
issue can only be appealed through an 
increased rating claim.  

2.	Then readjudicate the earlier effective 
date for TDIU claim at issue, in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
his claim.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


